         Case 1:14-cr-00468-AT Document 544 Filed 09/01/21 Page 1 of 1

                                                          USDC SDNY
UNITED STATES DISTRICT COURT                              DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                             ELECTRONICALLY FILED
UNITED STATES OF AMERICA                                  DOC #: ____________________
                                                          DATE FILED: 9/1/2021

             -against-
                                                                  14 Cr. 468-15 (AT)
CHRISTOPHER PEREZ,
                                                                   15 Cr. 551-3 (AT)
                          Defendant.
                                                                       ORDER
ANALISA TORRES, District Judge:

       The hearing scheduled for September 13, 2021, is ADJOURNED to October 19, 2021, at
2:00 p.m.

      SO ORDERED.

Dated: September 1, 2021
       New York, New York
